COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:      In Re: Texas State Silica Products Liability Litigation

Appellate case number:    01-15-00251-CV

Trial court case number: 2004-70000

Trial court:              333rd District Court of Harris County

        In the MDL court, the defendants moved to dismiss the plaintiffs’ constitutional
challenge due to a lack of standing or ripeness. The MDL court granted that motion. The
briefs have raised many additional issues.

         This appeal is scheduled for oral argument on November 10. We ask that the
parties be prepared to focus their arguments on the jurisdictional issue of ripeness, as it
relates to each of the constitutional claims.


Judge’s signature: Harvey Brown_____________________________
                    Acting individually  Acting for the Court


Date: November 5, 2015